                       Case 5:19-cv-01181-FB Document 2 Filed 06/26/19 Page 1 of 1


AO 398 (Rev 01/09) Notice ofa Lawsuit ll!ld Request to Waive Service oh Summons



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                           Western District of Texas

    Thomas Tremari & Tomas Velasquez-Estrada                               )
                             Plain1ijf                                     )
                                v.                                         )      Civil Action No. 1:19-cv-00655
 Libery Oilfield Serv. LLC & Liberty Oilfield Serv. Inc.                   )
                            Defendanl                                      )

                 NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: Liberty Oilfield Services LLC & Inc. c/o CT Corporation System 1999 Bryan Street #900, Dallas, TX 75201
    (Name ofthe defendanl or • ifthe defendant is a corporation. partnership. or association - an officer or agenl autltori:ed to recefre service)

          Why are you getting this?

       A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.
        This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least JO days, or at least 60 days iftire defendanl is outside anyjudicial district ofthe United Slates)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.
          What happens next?
          If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).
        If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.
          Please read the enclosed statement about the duty to avoid unnecessary expenses.


                                                                                                 ,L )-�---
          I certify that this request is being sent to you on the date below.

Date:           06/26/2019
                                                                                                       "
                                                                                                                    J' or unrepresented party
                                                                                                        Alfonso Kennard, Jr.
                                                                                                               Printed name
                                                                                                        Kennard Law, PC
                                                                                                  2603 Augusta Drive, Ste. 1450
                                                                                                       Houston, TX 77057
                                                                                                                 Address

                                                                                                 alfonso.kennard@kennardlaw.co
                                                                                                              E-mail address

                                                                                                            713-742-0900
                                                                                                            Telephone number
